Title: From Abigail Smith Adams to John Quincy Adams, 11 November 1804
From: Adams, Abigail Smith
To: Adams, John Quincy



My Dear Son
Quincy Novbr. 11th 1804

I am desirious of writing you a few lines just to assure you that I am able to hold a pen, and that I hope my Health is not in a more declining state than when you left me, altho I have not been able to leave my chamber since; except to ride a little way a few times; I think I have gained a little strength the last week tho I have not got the better of the most debilitating of my complaints—a loss of strength, and such a relaxation of the solids without any feverish symptoms is new to me: tho I have often sufferd much before by a feverish habit; my appetite is rather better than it was.
we want to hear from you, and from mrs Adams and family. I shall not attempt to scetch any politics your Father writes to you—I will however say something to you respecting the Letters lately publishd from the late Lord Chatham to his Nephew. I am sure they must have commanded your attention. a part of his 5th Letter,  intirely meets my own Sentiments upon a Subject you will be at no loss to find, if you will be so good as to give it an attentive perusal—at the same time I do not think you so far advanced in life as not to profit by the advise—in short I believe it to be your duty, to yourself, your Family and country, to consider his Sentiments upon the Subject infalliable—and to strive to follow his advise. I will not say mine—if I had not thought it of essentiall concequence I should not with a feeble & trembling hand, said thus much—
with a kind remembrance to all the family I am / your truly affectionate / Mother

A Adams